417 S.E.2d 73 (1992)
331 N.C. 292
Anthony Gene YATES
v.
NEW SOUTH PIZZA, LTD., Dominos Pizza.
No. 176PA91.
Supreme Court of North Carolina.
April 21, 1992.
David F. Tamer, Winston-Salem, for plaintiff.
Gary W. Jackson, Allan R. Gitter and James R. Morgan, Jr., Winston-Salem, Grover C. McCain, Jr. and Bree Andrew, Chapel Hill, for defendants.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st day of April 1992."